The Honorable Shane Broadway State Senator 201 S.E. 2nd Street Bryant, AR 72032
Dear Senator Broadway:
I am writing in response to your request for my opinion on the following question:
  If Benton School District voters do not approve at least 25 mills of Maintenance and Operations tax during 2003, how and when would the additional 13.5 mills of tax be assessed?
RESPONSE
For your information, I am enclosing a copy of Ark. Op. Att'y Gen. No.2003-031, issued simultaneously herewith, which directly addresses your question. Without repeating my analysis, I will merely note that I do not consider school district voter approval a prerequisite to the imposition of the 25-mill tax. In my opinion, the voters have already imposed the tax by their adoption of Amendment 74. Although A.C.A. § 6-14-114(4)(D) requires a vote by school district electors on "[t]he total millage rate levied for all purposes in the school district" — a figure that necessarily includes the 25-mill uniform rate of tax — I believe Amendment 74 requires imposition of the tax regardless of how school district members vote on the issue. Accordingly, I believe the quorum court will be obliged to levy the additional mills at its November meeting.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh
Enclosure